Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1, 3-10, 13-15 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over WACHSBERG et al (US 2016/0048889) in view of BAKER et al (US 2014/0046809). 

a.	Per claim 1, teach in a digital medium digital content rendering environment, a method implemented by a computing device, the method comprising: 
receiving, by the computing device, a search query to locate a particular item included as part of a collection of items of digital content [Abstract, paras 0019-24—searching to locate virtual item of digital content];

searching, by the computing device [Abstract—searching], an object model having: 

a plurality of nodes corresponding to a viewable subset of the collection of items of digital content that is rendered in a user interface [paras 0030-31, 0044 and 0109-110—providers and servers serve collection of items of digital content rendered in a graphical user interface]; and D-col.5 lines 40-53, col.7 line 54-col.8 line 25, col.9 lines 30-41, col.14 lines 51-63

at least one additional node including a listing of a nonviewable subset of the collection of items of digital content that is not rendered in the user interface [paras 0015-16, 0074—digital sample bags in private collections are not visible in a member’s public collection on the user interface];

locating, by the computing device responsive to the searching, the particular item as referenced in the listing within the at least one additional node [paras 0024, 69, 0086, 0090, 0092, 0097-98—linked location of the searched digital item].

WACHSBERG et al teach the limitation as applied above and rendering of the digital item in the user interface [para 0012], yet fail to explicitly teach the limitations of: determining, by the computing device, a scroll location of the particular item responsive to the locating; and rendering, by the computing device, the particular item in the user interface based on the scroll location. However, BAKER et al teach that a user effectively scrolls to access the digital item in the user interface [para 0037].
3
8 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of WACHSBERG et al and BAKER et al for the purpose of implementing a scroll function to the location of the desired queried digital and rendering it for achieving the predictable result in the user interface.
Claims 10 and 15 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 3, WACHSBERG et al and BAKER et al the method as described in claim 1, BAKER et al further teach the method wherein the determining of the scroll location of the particular item is based on a location of the particular item within the listing of the plurality of items of digital content that is not rendered in the user interface [para 0037—scroll is based on the location of the digital in the user interface].  
Claim 17 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
c.	Per claim 4, WACHSBERG et al and BAKER et al the method as described in claim 1, wherein the listing of the nonviewable subset of the collection of items of digital content specifies respective scroll positions, one to another, of the plurality of nonviewable subset of the plurality of items with respect to the user interface [BAKER et al para 0037; WACHSBERG et al para 0074—private collections are not viewable in the public collection, scrolling to the private collection of digital items].  
Claim 18 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
d.	Per claim 5, WACHSBERG et al and BAKER et al the method as described in claim 1, WACHSBERG et al teach wherein the collection is an ordered list of the items of digital content [para 0090—display order/ranking].  
Claims 13 and 19 contain limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
e.	Per claim 6, WACHSBERG et al and BAKER et al the method as described in claim 5, WACHSBERG et al further teach the method wherein the at least one additional node includes: a first said additional node including a portion of the nonviewable subset of the collection of items of digital content that is disposed in the ordered list before the plurality of nodes corresponding to a viewable subset; and a second said additional node including a portion of the nonviewable subset of the collection of items of digital content that is disposed in the ordered list after the plurality of nodes corresponding to a viewable subset [paras 0011, 0016, 0058, 0074—nonviewable to public items in ordered private collection viewable to invited private members from additional nodes/providers].
Claims 14 and 20 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
f.	Per claim 7, WACHSBERG et al and BAKER et al the method as described in claim 1, WACHSBERG et al further teach the method further comprising: receiving the collection of items of digital content as part of a request to upload the collection via a network; and uploading the collection of items of digital content [paras 0024, 0050, 0061—in response to a request, uploading digital items in the collection].  
g.	Per claim 8, WACHSBERG et al and BAKER et al the method as described in claim 7, WACHSBERG et al teach the method wherein the receiving the search query, the searching, the locating, the determining, and the displaying are performed during the uploading of the collection [paras 0001, 0024, 0071-73—search query, locating and displaying of virtual samples upon upload/addition to collection].  
h.	Per claim 9, WACHSBERG et al and BAKER et al the method as described in claim 1, BAKER et al the method wherein the items of digital content are icons displayable in the user interface [paras 0033, 0035—icons displayed in user interface; WACHSBERG et al: paras 0008, 0030-31—virtual samples consist of digital images displayable in the user interface].



III.	Claims 2, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WACHSBERG et al (US 2016/0048889) and BAKER et al (US 2014/0046809) in view of ZURMOEHLE et al (US 2021/0097775).

a.	Per claim 2, WACHSBERG et al and BAKER et al teach the method as described in claim 1, yet fail to explicitly teach wherein the object model is a dynamic object model. However, ZURMOEHLE et al teach implementing a digital content rendering environment that includes dynamic objects [para 0063]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of WACHSBERG et al and BAKER et al with ZURMOEHLE et al for the purpose of provisioning a dynamic object model that allows for dynamic objects to be used in the digital content environment, which is a well-known model used in the art.
Claims 11 and 16 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
b.	Per claim 12, WACHSBERG et al, BAKER et al and ZURMOEHLE et al teach the system as described in claim 11, ZURMOEHLE et al further teach wherein the DOM is generated from a markup language document generated responsive to the receiving [para 0076—HTML markup document].


Conclusion

IV.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
DENTON et al (USPN 8,887,290)

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448